Citation Nr: 1758651	
Decision Date: 12/18/17    Archive Date: 12/28/17

DOCKET NO.  13-26 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD) to include anxiety and insomnia prior to February 12, 2015 and in excess of 50 percent thereafter.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Henry, Associate Counsel
INTRODUCTION

The Veteran served on active duty from July 1998 to April 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

In September 2016, the Board remanded the claim for further development.

In September 2017, the Veteran testified before the Board at a videoconference hearing.  A transcript of the hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

During his September 2017 Board hearing, the Veteran stated that since the 2015 increase, his PTSD to include anxiety and insomnia has gotten worse.  The Veteran requested a new examination to determine the current severity of his disability.  

The Board finds that a remand is necessary in order to provide the Veteran with a VA examination and obtain any outstanding VA treatment records.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Send a letter to the Veteran requesting him to identify any relevant outstanding VA or private treatment records and any other relevant evidence pertaining to his claim.  Obtain any outstanding VA treatment records since January 2016 and associate them with the claims file. 

2.  Thereafter, schedule a VA examination to determine the current severity of the Veteran's service-connected PTSD to include anxiety and insomnia, to include the impact his disability has on his ability to obtain and maintain employment.  

3.  Then, readjudicate the issue on appeal.  If any of the benefits sought on appeal remain denied, furnish the Veteran and his representative a Supplemental Statement of the Case and afford them the opportunity to respond before the file is returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).












	(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).






_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




